DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-
(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0035680 Li et al., hereinafter “Li” (cited previously) in view of US 6,136,327 Gupta et al., hereinafter “Gupta” further in view of US 9,433,380 Bishay et al., hereinafter “Bishay” (cited previously). 
Regarding claim 1, Li discloses a patch-type (Figure 5, element 502) sensor module (Para 98) comprising: a power supply unit (Figure 10A, element 1020) electrically connected to a 
Li does not disclose the flexible circuit board includes an incised portion having a predetermined area and formed to be incised inward in a thickness of the flexible circuit board; and the power supply unit is disposed in the incised portion such that all or a part of a thickness of the power supply unit corresponding to the thickness of the flexible circuit board is accommodated by the incised portion, wherein the power supply unit is disposed in the incised portion and is not stacked on a surface of the flexible circuit board.
However, Gupta discloses a patch device (Figure 1, element 10) and teaches the circuit board (Figure 1, element 18) includes an incised portion (Figure 1 shows the power source 32 on both sides of the circuit board 18, which suggests that the circuit board has an incised portion, even if it is shown from the bottom view, the battery is disposed in an incised portion) having a predetermined area (Figure 1 and Col. 8, lines 44-62; the predetermined area being an area the size of the battery) and formed to be incised inward in a thickness of the flexible circuit board (Figure 1, the battery is shown on both sides of the printed circuit board 18, meaning the incision is throughout the whole thickness of the circuit board); and the power supply unit (Figure 1, element 32) is disposed in the incised portion (Figure 1) such that all or a part of a thickness of the power supply unit (Figure 1, all the thickness of the battery is disposed in this incised portion) is accommodated through the incised portion by the thickness of the flexible circuit board (Figure 1, element 18) (SEE RESPONSE TO ARGUMENTS FOR FURTHER DETAILS).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an incision that held the thickness of the power supply unit as taught by Gupta, in the invention of Li, in order to allow the device to be thin enough to easily conform to the body and allow freedom of movement (Gupta; Col. 9, lines 42-50).
Li does not disclose the flexible circuit board includes an incised portion having a predetermined area and formed to be incised inward in a thickness of the flexible circuit board; and the power supply unit is disposed in the incised portion such that all or a part of a thickness of the power supply unit corresponding to the thickness of the flexible circuit board is accommodated by the incised portion, wherein the power supply unit is disposed in the incised portion and is not stacked on a surface of the flexible circuit board.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included an incised portion in the flexible circuit board of Li in order to dispose the power supply unit, instead of stacking it because Applicant did not disclose a different motivation than that already presented in Li. Li discloses a patch that is configured to be very thin (Para 157), just as applicant disclosed in the remarks. Applicant has not disclosed that the specific thickness/thinness provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VB “MAKING INTEGRAL”). One of ordinary skill in the art, furthermore, would expect Li’s device, to perform equally as well as the applicant’s invention in terms of performing sensing means, while being thin and adhesive to the skin.
Therefore, it would have been prima facie obvious to modify Li to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Li and Gupta.
Li does not disclose wherein the flexible circuit board comprises a pair of electrodes mounted on one surface thereof and configured to be convex to a user’s skin. 
However, Bishay teaches the flexible circuit board (Col. 7, lines 36-42; Figure 4, element 32) comprises a pair of electrodes mounted on one surface thereof (Col. 4, lines 2-6) and configured to be convex to a user’s skin (the electrode pad (Figure 4, element 15), which is formed of electrodes (Figure 4). The pad is formed of dimples, shaped by the electrodes themselves (Col. 9, lines 10-15), and overall has a form which protrudes convexly (Col. 9, lines 10-15)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a pair of electrodes that protrude convexly in the invention of Li, as taught by Bishay, in order to measure the necessary parameter (Bishay, Col. 5, lines 54-58) and allow the patch to be non-irritating and flexible (Bishay, Col. 9, lines 9-12).
Regarding claim 2, Li discloses the sensing unit (Figure 2, element 152) further includes at least another sensor (Para 94; Figure 4) capable of sensing information different (Para 94) from that measured by the temperature sensor (Para 69).
Regarding claim 3, Li discloses the at least another sensor (Para 94; Figure 4) includes an ultraviolet (UV) sensor (Para 94; Figure 4). 
Regarding claim 4, Li discloses the invention of claim 2.
Li does not disclose the pair of electrodes is disposed in arrangement holes formed to pass through the protection member.
However, Bishay teaches the pair of electrodes are disposed in arrangement holes (Col. 4, lines 2-6; Figure 7, element 46) formed to pass through the protection member (Figure 3 & 7, element 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a pair of electrodes in the invention of Li, as taught by Bishay, in order to measure the necessary parameter (Bishay, Col. 5, lines 54-58).
Regarding claim 6, Li discloses the communication unit (Figure 3, element 314) includes a first communication module capable of authentication (Para 55) with the external communication module (Figure 3, element 314) and a second communication module (Para 84) capable of transmitting information (Para 84) measured through the sensing unit (Para 84).
Regarding claim 7, Li discloses the first communication module (Para 54) is a near field communication (NFC) antenna module (Para 85); and the second communication module is a Bluetooth antenna module (Para 107).
Regarding claim 8, Li discloses the invention of claim 1.
Li does not disclose the protection member includes an exposure hole formed to pass through a region corresponding to the temperature sensor; and the temperature sensor is disposed in the exposure hole.
However, Bishay teaches the protection member (Figure 3 & 7, element 20) includes an exposure hole (Col. 4, lines 2-6; Figure 7, element 46) formed to pass through a region corresponding to the electrodes, in which the electrodes are disposed (Figure 3 & 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included exposure holes in the invention of Li, as taught by Bishay, in order to allow the electrodes to pass through and aid electrode signal pick up (Bishay, Col. 9, line 41). 
Regarding claim 9, Li discloses the invention of claim 8.
Li does not disclose the exposure hole is filled with a sealing member configured to block an inflow of moisture from the outside to the flexible circuit board.
However, Bishay teaches the exposure hole (Col. 4, lines 2-6; Figure 7, element 46) is filled with a sealing member (Col. 7, lines 48-49; Figure 4, element 35) capable of blocking an inflow of moisture (Col. 7, lines 48-49) from the outside to the flexible circuit board (Col. 7, lines 42-51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a sealing member in the invention of the combination of Li and Bishay, as taught by Bishay, in order to block moisture coming through the exposure holes and allow the device to be worn at all times, even during bathing (Bishay, Col. 7, lines 48-51).
Regarding claim 13, Li discloses an adhesive member (Para 139; Figure 9B, element 920) is disposed on one surface of the protection member (Figure 13, element 1320).
Regarding claim 14, Li discloses the protection member (Figure 13, element 1320) is made of a material having flexibility (Para 138 and 195).

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0035680 Li et al., hereinafter “Li” in view of US 6,136,327 Gupta et al., hereinafter “Gupta” in view of US 9,433,380 Bishay et al., hereinafter “Bishay” (cited previously), further in view of US 2014/0121557 Gannon et al., hereinafter “Gannon” (cited previously). 
Regarding claim 11, Li discloses the invention of claim 1 as well as the power supply unit (Figure 10A, element 1020) is a plate-shaped (Figure 10A, element 1020). 
Li does not disclose the power supply unit is a flexible battery 
However, Gannon teaches the power supply unit (Figure 2A, element 32) is a flexible battery (Figure 2A, element 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the battery in the invention of Li is a flexible battery as taught by Gannon, in order to allow the device to be flexible and conform to a curved surface of the target subject (Gannon, Para 8). 
Regarding claim 12, Li the invention of claim 1.
Li does not disclose a wireless power reception antenna configured to receive external wireless power and recharge the power supply unit is formed in a pattern on one surface of the flexible circuit board.
However, Gannon teaches a wireless power reception antenna (Para 49; Figure 2A, element 36) capable of receiving external wireless power (Para 49) and recharge the power supply unit is formed in a pattern (Figure 3) on one surface of the flexible circuit board (Figure 2A, element 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a wireless antenna in the invention of Li, as taught by Gannon, in order to allow wireless communication and easy power transfer, without the need of replacing the battery (Gannon, Para 49).
Regarding claim 18, Li discloses a patch-type (Figure 5, element 502) sensor module (Para 98) comprising: a plate-shaped (Figure 10A, element 1020) battery (Figure 10A, element 1030) electrically connected (Para 195) to a flexible circuit board (Para 195) so as to provide driving power and disposed in an incised portion (Figure 10A, element 1030) formed on one side of the flexible circuit board (Para 195); a temperature sensor (Para 69) mounted on one surface of the flexible circuit board (Para 144) capable of measuring a user's body temperature(Para 131); a communication unit (Figure 3, element 302) including a near field communication (NFC) antenna module (Para 85) and a Bluetooth module (Para 107) capable of allowing power supply using a wake-up function (Para 250) and capable of transmitting information (Para 10) measured by the temperature sensor (Para 84) to an external communication module (Figure 3, element 314) through a pairing (Para 70 and 95) with the external communication module when power is supplied (Para 95); a control unit (Figure 3, element 306) capable of controlling driving of the battery, the temperature sensor (Para 84; Figure 3), and the communication unit (Para 84; Figure 3); and a protection member (Figure 13, element 1320) made of a material having flexibility (Para 138 and 195) and capable of preventing the flexible circuit board, a power supply unit (Figure 10A, element 1020), the temperature sensor, the communication unit, and the control unit from being exposed to an outside (Para 147).
Li does not disclose that the battery is a flexible battery.
However, Gannon teaches a flexible battery (Figure 2A, element 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the battery in the invention of Li is a flexible battery as taught by Gannon, in order to allow the device to be flexible and conform to a curved surface of the target subject (Gannon, Para 8). 
Li does not disclose the flexible circuit board includes an incised portion having a predetermined area and formed to be incised inward in a thickness of the flexible circuit board; and the power supply unit is disposed in the incised portion such that all or a part of a thickness of the power supply unit corresponding to the thickness of the flexible circuit board is accommodated by the incised portion, wherein the power supply unit is disposed in the incised portion and is not stacked on a surface of the flexible circuit board.
However, Gupta discloses a patch device (Figure 1, element 10) and teaches the circuit board (Figure 1, element 18) includes an incised portion (Figure 1 shows the power source 32 on both sides of the circuit board 18, which suggests that the circuit board has an incised portion, even if it is shown from the bottom view, the battery is disposed in an incised portion) having a predetermined area (Figure 1 and Col. 8, lines 44-62; the predetermined area being an area the size of the battery) and formed to be incised inward in a thickness of the flexible circuit board (Figure 1, the battery is shown on both sides of the printed circuit board 18, meaning the incision is throughout the whole thickness of the circuit board); and the power supply unit (Figure 1, element 32) is disposed in the incised portion (Figure 1) such that all or a part of a thickness of the power supply unit (Figure 1, all the thickness of the battery is disposed in this incised portion) is accommodated through the incised portion by the thickness of the flexible circuit board (Figure 1, element 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an incision that held the thickness of the power supply unit as taught by Gupta, in the invention of Li, in order to allow the device to be thin enough to easily conform to the body and allow freedom of movement (Gupta; Col. 9, lines 42-50).
Li does not disclose the flexible circuit board includes an incised portion having a predetermined area and formed to be incised inward in a thickness of the flexible circuit board; and the power supply unit is disposed in the incised portion such that all or a part of a thickness of the power supply unit corresponding to the thickness of the flexible circuit board is accommodated by the incised portion, wherein the power supply unit is disposed in the incised portion and is not stacked on a surface of the flexible circuit board.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included an incised portion in the flexible circuit board of Li in order to dispose the power supply unit, instead of stacking it because Applicant did not disclose a different motivation than that already presented in Li. Li discloses a patch that is configured to be very thin (Para 157), just as applicant disclosed in the remarks. Applicant has not disclosed that the specific thickness/thinness provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VB “MAKING INTEGRAL”). One of ordinary skill in the art, furthermore, would expect Li’s device, to perform equally as well as the applicant’s invention in terms of performing sensing means, while being thin and adhesive to the skin.
Therefore, it would have been prima facie obvious to modify Li to obtain the invention as specified in claim 18, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Li and Gupta.
Li does not disclose wherein the flexible circuit board comprises a pair of electrodes mounted on one surface thereof and configured to be convex to a user’s skin. 
However, Bishay teaches the flexible circuit board (Col. 7, lines 36-42; Figure 4, element 32) comprises a pair of electrodes mounted on one surface thereof (Col. 4, lines 2-6) and configured to be convex to a user’s skin (the electrode pad (Figure 4, element 15), which is formed of electrodes (Figure 4). The pad is formed of dimples, shaped by the electrodes themselves (Col. 9, lines 10-15), and overall has a form which protrudes convexly (Col. 9, lines 10-15)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a pair of electrodes that protrude convexly in the invention of Li, as taught by Bishay, in order to measure the necessary parameter (Bishay, Col. 5, lines 54-58) and allow the patch to be non-irritating and flexible (Bishay, Col. 9, lines 9-12).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0035680 Li et al., hereinafter “Li” in view of US 6,136,327 Gupta et al., hereinafter “Gupta” in view of US 9,433,380 Bishay et al., hereinafter “Bishay” (cited previously), further in view of KR 2010/0094256 Cho et al., hereinafter “Cho” (cited previously). Reference will be made to the machine translated document and the original document for the figures.  
Regarding claim 15, Li discloses the invention of claim 1. 
The modified device of Li does not disclose a base substrate having flexibility and air permeability and a medicinal solution layer including a functional material disposed on one surface of the base substrate.
However, Cho teaches a base substrate (Page 3, lines 37-38) formed of nanofiber (Page 3, line 39) having micropores (Figures 1 and 2). This would make it obvious to one of ordinary skill in the art that this gives the material flexibility and air permeability, due to all the micro holes allowing it to be breathable (Page 3, line 39; Figures 1 and 2); and a medicinal solution layer (Page 3, lines 20-23) including a functional material (Page 4, lines 6 and 30-32) disposed on one surface of the base substrate (Page 3, lines 42-43 and Page 4, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have formulated this base substrate and medicinal solution layer as taught by Cho, in the invention of Li, in order to maximize biocompatibility, skin adhesion, breathability, and antibacterial properties (Cho, Page 3, lines 9-11).
Regarding claim 16, the combination of Li and Cho discloses the invention of claim 15 but does not disclose the base substrate is formed of a nanofiber web of a three-dimensional network structure having micropores.
However, Cho teaches the base substrate (Page 3, lines 37-38) is formed of a nanofiber web (Page 3, line 39) of a three-dimensional network structure (Figures 1 and 2) having micropores (Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have formulated this base substrate using a nanofiber web containing micropores as taught by Cho, in the invention of Li, in order to maximize biocompatibility, skin adhesion, breathability, and antibacterial properties (Cho, Page 3, lines 27-31).
Regarding claim 17, the combination of Li and Cho disclosed the invention of claim 15 but does not disclose the medicinal solution layer is formed of a nanofiber web accumulated by electrically spinning a spinning solution in which a functional material, a water-soluble polymer, and a solvent are mixed.
However, Cho teaches the medicinal solution layer (Page 3, lines 20-23) is formed of a nanofiber web accumulated by electrically spinning (Page 3, lines 20-23) a spinning solution in which a functional material (Page 4, lines 6 and 30-32), a water-soluble polymer (Page 4, lines 30-32), and a solvent are mixed (Page 4, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have formulated the material by means of electrically spinning in the invention of Li, as taught by Cho, in order to form multiple layers with different properties (Cho, Page 3, lines 21-22). 
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Examiner still believes the rejection in view of Gupta and the design choice still holds. 
As mentioned in the interview, Examiner believes Gupta reads on the limitation regarding the power supply unit being disposed in an incised portion that accommodates part of the thickness of the power supply unit. Looking at Figure 1, it does not really matter what element A is representing, and whether or not we can come to a conclusion that A is a contact pad for the battery, even though examiner still believes this is inherent. Looking at element 18, we can clearly see that battery 32 is showing from the top view of element 18, meaning that element 18 has an incised portion to accommodate the battery. Examiner recognizes that the battery is also shown from the bottom of flexible circuit board 18, but that does not mean it is stacked from the bottom, it only means the battery is thick enough to protrude from the bottom, while still passing through the thickness of the circuit board. To overcome this reference, examiner suggests amending the claim to read that the incised portion accommodates the entire thickness of the power supply unit. 
In terms of the design choice, Examiner also believes that this rejection can still hold. Looking at Figure 10A of Li, the contacts at the battery are shown on the surface of the flexible circuit board. One of ordinary skill in the art can modify the battery to include contact pads on the top of the battery to not change the structural design on the flexible circuit board. However, examiner also suggests adding claim language about the battery contact pads that are shown in Figure 3 of the current application as discussed in the interview to overcome this rejection, as there is no claim language to support this currently. 
As for the terms “thin” and “thinner” mentioned in the remarks, this is relative terminology.  Li discloses that the patch is made to be “very thin”, see para 157 and therefore one can use this as a motivation for design choice, as both patches are relatively “thin”. In order for this argument to hold, examiner suggests clearly defining how thin the patch really is, that way it would overcome the reference given no measurements were mentioned. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792